           Case 1:18-cv-01551-PLF Document 196 Filed 06/03/21 Page 1 of 15




                              UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF COLUMBIA

____________________________________
                                    )
LUCAS CALIXTO, et al.,              )
                                    )
            Plaintiffs,             )
                                    )
      v.                            )                  Civil Action No. 18-1551 (PLF)
                                    )
UNITED STATES DEPARTMENT            )
OF THE ARMY, et al.,                )
                                    )
            Defendants.             )
____________________________________)


                                              OPINION

                This matter is before the Court on plaintiffs’ Motion [Dkt. No. 179] for Leave to

File a Third Amended Complaint. The United States Department of the Army (“Army”) opposes

the motion. Upon consideration of the parties’ written submissions, the relevant legal

authorities, and the entire record in this case, the Court will grant plaintiffs’ motion for leave to

file a third amended complaint. 1



       1
               The documents reviewed in connection with plaintiffs’ motion include:
Complaint (“Compl.”) [Dkt. No. 1]; Amended Complaint (“Am. Compl.”) [Dkt. No. 19];
Defendants’ Status Report (“Status Report 1”) [Dkt. No. 22]; Declaration of Lin H. St. Clair
(“Clair Decl.”) [Dkt. No. 22-1]; Defendants’ Status Report (“Status Report 2”) [Dkt. No. 50];
Memorandum to Resume Separation Actions Pertaining to Members of the Delayed Entry
Program (DEP) and Delayed Training Program (DTP) Recruited Through the Military
Accessions Vital to National Interest (MAVNI) Pilot Program (“Oct. 26 Memo”) [Dkt.
No. 50-1]; November 15, 2018 Order (“Nov. 15, 2018 Order”) [Dkt. No. 55]; November 14,
2018 Status Hearing Transcript (“Nov. 14, 2018 Tr.”) [Dkt. No. 60]; Second Amended
Complaint (“Second Am. Compl.”) [Dkt. No. 61]; Memorandum of Points and Authorities in
Support of Defendants’ Motion to Dismiss (“Mot. to Dismiss”) [Dkt. No. 68-1]; July 31, 2019
Order [Dkt. No. 123]; Transcript of July 31, 2019 Status Conference (“July 31, 2019 Tr.”) [Dkt.
No. 137]; October 22, 2019 Order (“Oct. 22, 2019 Order”) [Dkt. No. 145]; Transcript of
January 21, 2020 Status Hearing (“Jan. 21, 2020 Tr.”) [Dkt. No. 157]; Plaintiffs’ Motion for
Leave to File Third Amended Complaint (“Mot.”) [Dkt. No. 179]; Third Amended Class Action
           Case 1:18-cv-01551-PLF Document 196 Filed 06/03/21 Page 2 of 15




                                        I. BACKGROUND

                Plaintiffs in this case are current and former members of the United States Army

who enlisted under the Military Accessions Vital to the National Interest (“MAVNI”) program

prior to September 2016. Second Am. Compl. ¶¶ 1-3. The MAVNI program enables

non-United States citizens, with skills considered “vital to the national interest,” to enlist and

serve in the Armed Forces. Id. ¶ 43. Each plaintiff has been a member of the Army’s Delayed

Training Program (“DTP”) for Selected Reserve soldiers or the Delayed Entry Program (“DEP”)

for Regular Army soldiers. Id. ¶ 3.

                In late 2016, the Army began involuntarily discharging MAVNI Selected

Reservists and Regular Army soldiers while those soldiers were still at entry-level status.

Second Am. Compl. ¶¶ 3, 5, 45-47. 2 Plaintiffs assert that they were “summarily discharged by

the Army without notice or process” in contravention of Army and Department of Defense

regulations and the due process clause of the Fifth Amendment to the United States Constitution.

Id. ¶¶ 136-158; see also Calixto v. U.S. Dep’t of the Army, Civil Action No. 18-1551, 2019

WL 2139755, at *1 (D.D.C. May 16, 2019). Plaintiffs also assert that the Army’s actions

“unconstitutionally discriminate against Plaintiffs based on their national origin” in violation of

the equal protection principles of the Fifth Amendment. Second Am. Compl. ¶ 158.




Complaint (“Third Am. Compl.”) [Dkt. No. 179-1]; Defendants’ Opposition to Plaintiffs’
Motion for Leave to File the Third Amended Complaint (“Opp.”) [Dkt. No. 190]; and Plaintiffs’
Reply Memorandum in Support of Their Motion for Leave to File Third Amended Complaint
(“Reply”) [Dkt. No. 194].
       2
                “[E]ntry-level status” means “before [those soldiers] had served 180 days in
active duty status.” Mot. at 1.


                                                  2
           Case 1:18-cv-01551-PLF Document 196 Filed 06/03/21 Page 3 of 15




                                 II. PROCEDURAL HISTORY

                Lucas Calixto filed suit on June 28, 2018, alleging that the Army discharged him

without providing notice, specific grounds for the discharge, or “facts or circumstances that

purported to justify or explain the discharge.” Compl. ¶ 1. The case was assigned to Judge Ellen

Segal Huvelle. 3 On August 3, 2018, Mr. Calixto amended his complaint to add seven additional

plaintiffs and class action allegations. See Am. Compl. ¶¶ 15-22, 138-153. On August 13, 2018,

the Army informed Judge Huvelle that it had suspended the separation of seven of the eight

named plaintiffs. Clair Decl. ¶¶ 5-7; 9-12; see also Status Report 1. The Army further stated

that it had suspended processing all involuntary discharges of MAVNIs as of July 20, 2018,

pending “the Army’s review of applicable separation procedures.” Clair Decl. ¶¶ 3, 13.

                On October 26, 2018, the Army issued a memorandum lifting the suspension of

MAVNI discharges and implementing new policies and procedures for making Military Service

Suitability Determinations (“MSSDs”) and initiating involuntary discharges of MAVNI soldiers.

See Status Report 2 at 1; Oct. 26 Memo ¶¶ 2-6. The October 26 Memorandum provided that

MAVNI soldiers discharged before July 20, 2018 on the basis of an unfavorable MSSD would be

reinstated “for purposes of receiving the administrative due process described in this

memorandum.” Oct. 26 Memo ¶ 5.

                Following the issuance of the October 26 Memorandum, Judge Huvelle set

deadlines for the Army to produce certain discovery and for plaintiffs to file a second amended

complaint. Nov. 15, 2018 Order at 3; see also Nov. 14, 2018 Tr. at 86-87 (acknowledging that

plaintiffs “need[ed] more information back from the other side” in order to file an amended

complaint). On January 2, 2019, plaintiffs filed a second amended complaint. See Second Am.


       3
               The case was reassigned to this Court on September 23, 2020, following Judge
Huvelle’s retirement.


                                                3
        Case 1:18-cv-01551-PLF Document 196 Filed 06/03/21 Page 4 of 15




Compl. The second amended complaint added additional plaintiffs and new allegations

stemming from the Army’s issuance of the October 26 Memorandum. Id. ¶¶ 18-25, 29-39. The

Army subsequently filed a motion to dismiss. See Calixto v. U.S. Dep’t of the Army, 2019

WL 2139755, at *2. It argued, in part, that “because one of the remedies that plaintiffs seek,

reinstatement, is non-justiciable, plaintiffs’ claims should be dismissed.” Id. at *4. Judge

Huvelle disagreed:

               Claims arguing that deficiencies in process used to reach military
               personnel decisions violated the Constitution, statutes, or
               regulations are appropriate for judicial review. Plaintiffs’ Second
               Amended Complaint argues that the procedures by which plaintiffs
               were discharged were unlawful because the Army failed to comply
               with applicable law. Such a claim is justiciable.

Id. at *5 (citations omitted). She therefore denied the Army’s motion to dismiss.

               In July 2019, Judge Huvelle recognized that further amendment to the complaint

would be necessary because “anybody who is being afforded October [26] procedures it’s too

premature for me to be trying to figure out whether they have been deprived of some due

process.” July 31, 2019 Tr. at 47. She further concluded that some discovery would be

necessary with respect to class allegations. See id. at 42 (“[W]e have to add to our discovery.”);

id. at 46 (“So what do you want to know about this group? For class cert purposes.”). Judge

Huvelle therefore ordered discovery and set deadlines for the exchange of information between

the parties. See July 31, 2019 Order; see also Oct. 22, 2019 Order. After conducting some

discovery, the parties engaged in mediation and settlement discussions for several months. See

Dec. 13, 2019 Minute Order Referring Case for Mediation; Jan. 21, 2020 Tr. at 8 (“[W]e are

negotiating the parameters of a possible mediation.”). Settlement discussions were unsuccessful,

however, so Judge Huvelle ordered plaintiffs to file their third amended complaint by




                                                 4
         Case 1:18-cv-01551-PLF Document 196 Filed 06/03/21 Page 5 of 15




September 8, 2020, “either with defendants’ consent or accompanied by a motion pursuant to

Federal Rule of Civil Procedure 15(a)(2).” See July 29, 2020 Order.

                After multiple joint motions for extensions of time to file the amended complaint,

plaintiffs moved for leave to file their proffered third amended complaint. See Mot. at 1. The

third amended complaint adds thirteen new named plaintiffs, removes seven formerly-named

plaintiffs, and maintains four named plaintiffs from the previous complaint. Compare Third Am.

Compl. ¶¶ 41-57, with Second Am. Compl. ¶¶ 29-39. As in the second amended complaint, the

third amended complaint alleges violations of the Administrative Procedure Act, procedural and

substantive due process, equal protection, and the First Amendment. See Third Am. Compl.

¶¶ 358-79. The third amended complaint includes a more detailed request for declaratory and

injunctive relief, in part because it requests different relief for different categories of plaintiffs.

See id. ¶¶ 345-67.


                                      III. LEGAL STANDARD

                Rule 15 of the Federal Rules of Civil Procedure governs motions for leave to

amend a complaint. Subsection (a) of that rule states that a “party may amend its pleading once

as a matter of course” and thereafter “a party may amend its pleading only with the opposing

party’s written consent or the court’s leave.” FED. R. CIV. P. 15(a)(1)-(2). Under subsection (d)

of Rule 15, a “court may, on just terms, permit a party to serve a supplemental pleading setting

out any transaction, occurrence, or event that happened after the date of the pleading to be

supplemented.” FED. R. CIV. P. 15(d).

                Motions to amend under Rule 15(a) and motions to supplement under Rule 15(d)

are subject to the same standard. Wildearth Guardians v. Kempthorne, 592 F. Supp. 2d 18, 23

(D.D.C. 2008). Under either, the decision is within the discretion of the district court: Leave to



                                                    5
        Case 1:18-cv-01551-PLF Document 196 Filed 06/03/21 Page 6 of 15




amend should be “freely give[n] . . . when justice so requires.” FED. R. CIV. P. 15(a)(2); accord

Wildearth Guardians v. Kempthorne, 592 F. Supp. 2d at 23. “[I]t is an abuse of discretion to

deny leave to amend unless there is sufficient reason, such as ‘undue delay, bad faith or dilatory

motive, . . . [or] futility of amendment.’” Firestone v. Firestone, 76 F.3d 1205, 1208 (D.C.

Cir. 1996) (quoting Foman v. Davis, 371 U.S. 178, 182 (1962)). If granting a motion to amend

“will promote the economic and speedy disposition of the entire controversy between the parties,

will not cause undue delay or trial inconvenience, and will not prejudice the rights of” the other

party, the motion should be granted. Hall v. CIA, 437 F.3d 94, 101 (D.C. Cir. 2006).

               Because courts liberally apply Rule 15 when deciding whether to allow

amendments, the nonmoving party generally “carries the burden in persuading the court to deny

leave to amend.” Jackson v. Teamsters Loc. Union 922, 991 F. Supp. 2d 64, 67 (D.D.C. 2013)

(quoting Nwachukwu v. Karl, 222 F.R.D. 208, 211 (D.D.C. 2004)).


                                        IV. DISCUSSION

               Plaintiffs argue that they should be permitted to file their proposed third amended

complaint because it (1) adds new allegations based on facts and circumstances that occurred

after the filing of the second amended complaint and (2) adds new plaintiffs identified during the

course of court-ordered discovery regarding class certification. Mot. at 9-10. The Army opposes

the motion, arguing that plaintiffs’ amendments are futile and that it would be prejudiced if

amendment were permitted. Opp. at 14, 24. The burden of persuasion is on the Army. The

Court will consider each of its arguments in turn.




                                                 6
          Case 1:18-cv-01551-PLF Document 196 Filed 06/03/21 Page 7 of 15




                                     A. Futility of Amendment

                                         1.   Justiciability

               The Army contends that plaintiffs’ claims are nonjusticiable, and thus

inappropriate for judicial review, because they concern “actions which represent military

judgment and decision-making.” Opp. at 18. Plaintiffs respond that Judge Huvelle has already

rejected defendants’ justiciability arguments. Reply at 5. They argue that it is within the

purview of the federal courts to adjudicate claims of constitutional or statutory violations. Id.

at 5-6.

               “Recognizing that it is not the business of the courts to run the military

establishments, courts have shown extreme reluctance to interfere with the military’s lawful

exercise of its discretion over internal management matters.” Dilley v. Alexander (“Dilley I”),

603 F.2d 914, 919-20 (D.C. Cir. 1979). “[A] Court’s review of military personnel decisions

accords those decisions the ‘highest’ deference . . . .” Lilly v. Schwartz, 713 F. Supp. 2d 15, 17

(D.D.C. 2010). Courts, however, have shown “no hesitation to review cases in which a violation

of the Constitution, statutes, or regulations is alleged.” Dilley I, 603 F.2d at 919-920; see also

Larsen v. U.S. Navy, 486 F. Supp. 2d 11, 18 (D.D.C. 2007) (constitutional claims concerning

termination of military personnel are “precisely within the ambit of the federal judiciary”). “As

Chief Justice Marshall said long ago: ‘It is emphatically the power and duty of the judicial

department to say what the law is.’” Mudd v. Caldera, 134 F. Supp. 2d 138, 144 (D.D.C. 2001)

(quoting Marbury v. Madison, 5 U.S. (1 Cranch) 137, 177 (1803)).

               This Court is the appropriate forum to adjudicate plaintiffs’ claims. Plaintiffs

argue that the procedures by which they were discharged did not comply with the Constitution or

applicable statutes and regulations. Calixto v. U.S. Dep’t of the Army, 2019 WL 2139755, at *5.




                                                  7
        Case 1:18-cv-01551-PLF Document 196 Filed 06/03/21 Page 8 of 15




This is a claim about process, and courts in this circuit have long recognized their obligation to

review cases regarding military process. See, e.g., Dilley I, 603 F.2d at 916 (reviewing the

involuntary release of officers in the Army Reserve for alleged violations of statutes and

regulations); Lilly v. Schwartz, 713 F. Supp. 2d at 17-18 (reviewing an Army discharge decision

for alleged constitutional violations); Larsen v. U.S. Navy, 486 F. Supp. 2d at 18 (reviewing the

Navy’s chaplain accession policies for alleged constitutional violations). The Army is not

“exempted from constitutional provisions that protect the rights of individuals.” Emory v. Sec’y

of Navy, 819 F.2d 291, 294 (D.C. Cir. 1987). The cases cited by the Army are not to the

contrary. See Saint-Fleur v. McHugh, 83 F. Supp. 3d 149, 154 (D.D.C. 2015) (concluding that a

federal court may consider plaintiff’s claim that a military promotion decision violated the

APA); Daniels v. United States, 947 F. Supp. 2d 11, 20 (D.D.C. 2013) (finding nonjusticiable a

challenge to the merits of a discharge decision). The fact that a challenged action concerns

military discipline is not dispositive. The question is whether plaintiffs challenge the substance

of the action or the process by which the action was taken. Here, is it clearly the latter.

               Furthermore, Judge Huvelle already addressed the issue of justiciability and over

two years ago concluded that issues relating to process are justiciable. See Calixto v. U.S. Dep’t

of the Army, 2019 WL 2139755, at *5 (“Plaintiffs’ Second Amended Complaint argues that the

procedures by which plaintiffs were discharged were unlawful because the Army failed to

comply with applicable law. Such a claim is justiciable.”). Because the legal claims in the

proposed third amended complaint are the same as those in the second amended complaint, this

Court sees no reason to reach a different conclusion.

               The Army also argues that plaintiffs request relief – reinstatement – that this

Court cannot provide. Opp. at 15. The Army is mistaken. The D.C. Circuit has clearly




                                                  8
         Case 1:18-cv-01551-PLF Document 196 Filed 06/03/21 Page 9 of 15




recognized a “general rule requiring retroactive reinstatement for illegally discharged

service[members].” Dilley v. Alexander (“Dilley II”), 627 F.2d 407, 415 (D.C. Cir. 1980). Such

a remedy is appropriate because those servicemembers “have never been lawfully discharged, so

in the eyes of the law, they remain in service.” Id. at 411. Upon a finding of illegal discharge –

that is, a discharge that violates the Constitution or governing statutes or regulations –

servicemembers are entitled to be “reinstated to the positions they held on their respective dates

of separation.” Id.; see also Dilley I, 603 F.2d at 920 (stating that courts may “review cases in

which a violation of the Constitution, statutes, or regulations is alleged”).

               Judge Huvelle has already held as much. See Calixto v. U.S. Dep’t of the Army,

2019 WL 2139755, at *5 (“[P]laintiffs’ request for reinstatement . . . does not somehow divest

this Court of jurisdiction over plaintiffs’ claims.”). When parties present “the same issue [for] a

second time in the same case in the same court,” that court should come to the same conclusion.

Al Bahlul v. United States, 967 F.3d 858, 875 (D.C. Cir. 2020). Parties may not re-litigate a

decided issue “in the absence of extraordinary circumstances,” which the Army does not argue

exist here. Christianson v. Colt Indus. Operating Corp., 486 U.S. 800, 817 (1988). Plaintiffs’

claims are justiciable.


                           2.   Exhaustion of Administrative Remedies

               The Army argues that plaintiffs’ claims are futile because they involve “pending

administrative matters and separations that are not final” and thus there is no discrete and final

agency action. Opp. at 19. It also argues that plaintiffs have not exhausted their administrative

remedies with the Army Board for Correction of Military Records (“ABCMR”). Id. at 20-21.

               Parties that seek to challenge agency action generally are required to exhaust

available administrative remedies before bringing their case to court. See Avocados Plus Inc. v.



                                                  9
        Case 1:18-cv-01551-PLF Document 196 Filed 06/03/21 Page 10 of 15




Veneman, 370 F.3d 1243, 1247 (D.C. Cir. 2004); see also Comm. for GI Rts. v. Callaway, 518

F.2d 466, 473 (D.C. Cir. 1975) (“As a general rule, the exhaustion of administrative remedies

provided by the military service is a required predicate to relief in the civil courts.” ). This

exhaustion requirement serves three functions: “(1) ‘giving agencies the opportunity to correct

their own errors,’ (2) ‘affording parties and courts the benefits of agencies’ expertise,’ and (3)

‘compiling a record adequate for judicial review[.]’” Adamski v. McHugh, 304 F. Supp. 3d 227,

238 (D.D.C. 2015) (quoting Avocados Plus Inc. v. Veneman, 370 F.3d at 1247); see also Reilly

v. Sec’y of Navy, 12 F. Supp. 3d 125, 135 (D.D.C. 2014) (“This doctrine ‘serves the twin

purposes of protecting administrative agency authority and promoting judicial efficiency,’ and is

governed by ‘sound judicial discretion.’”) (quoting McCarthy v. Madigan, 503 U.S. 140, 144-45

(1992)). “[T]he exhaustion requirement does not apply if exhaustion would be ‘futile’ or lead to

‘irreparable harm.’” Fourte v. Spencer, No. CV 18-2023, 2019 WL 340713, at *7 (D.D.C.

Jan. 28, 2019) (quoting Bois v. Marsh, 801 F.2d 462, 468 (D.C. Cir. 1986)).

               As an initial matter, the Army has already “conce[ded] that each discharge order

represents a discrete and final agency action” that is ripe for federal court review. Calixto v.

U.S. Dep’t of the Army, 2019 WL 2139755, at *4. Plaintiffs therefore may challenge individual

discharge actions that were carried out contrary to the Constitution or applicable laws and

regulations. Moreover, plaintiffs allege that the procedures in the October 26 Memorandum “do

not provide sufficient notice or process.” See Third Am. Compl. ¶¶ 77, 79-80. This Court may

adjudicate challenges to final agency policies like the policy described in the October 26

Memorandum. See Jafarzadeh v. Nielsen, 321 F. Supp. 3d 19, 43 n.14 (D.D.C. 2018) (finding a

memorandum instituting a new policy to be a final agency action); cf. Bark v. U.S. Forest Serv.,




                                                  10
         Case 1:18-cv-01551-PLF Document 196 Filed 06/03/21 Page 11 of 15




37 F. Supp. 3d 41, 50 (D.D.C. 2014) (finding no final agency action where plaintiffs could point

to “no written rules, orders, or even guidance documents” setting forth the supposed policies).

               The Court also concludes that the purposes of the exhaustion requirement would

not be served by denying plaintiffs’ motion. First, the Army has already had a number of

opportunities to correct its own errors. See Avocados Plus Inc. v. Veneman, 370 F.3d at 1247.

Since the original complaint in this case was filed in 2018, the Army has attempted to implement

separation policies and procedures that do not contravene the Constitution or applicable statutes

and regulations. But, as Judge Huvelle observed, the Army “has had little luck” ensuring that

plaintiffs are provided with proper separation procedures. See July 31, 2019 Tr. at 42; id. at 41

(“Turns out that every time you say everybody got what they are suppose[d] to get, they didn't

get it.”).

               Second, this Court – not the Army or ACBMR – possesses the expertise to assess

allegations of constitutional and statutory violations. See Adair v. England, 183 F. Supp. 2d 31,

55 (D.D.C. 2002) (holding that Navy chaplains asserting constitutional claims need not exhaust

administrative remedies because “the gravamen of the plaintiffs’ claims revolves around

constitutional challenges” which are “singularly suited to a judicial forum and clearly

inappropriate to an administrative board”); Comm. for GI Rts. v. Callaway, 518 F.2d at 474

(“[T]he federal courts are in a better position [than the ABCMR] to consider the constitutional

issues presented.” ).

               Third, efficiency would not be served by requiring plaintiffs to resort to

administrative remedies. See McCarthy v. Madigan, 503 U.S. at 145. Plaintiffs’ third amended

complaint alleges that a class of hundreds of MAVNIs have been subject to the Army’s

unconstitutional procedures. “[M]ilitary tribunals are not designed to handle actions involving




                                                11
        Case 1:18-cv-01551-PLF Document 196 Filed 06/03/21 Page 12 of 15




so large a class and seeking declaratory and injunctive relief.” Comm. for GI Rts. v. Callaway,

518 F.2d at 474. Moreover, denying plaintiffs’ motion would result in two cases: this case and a

related case with the additional plaintiffs named in the third amended complaint. Such a result is

inefficient for the parties and this Court. “The interests of judicial economy and convenience

would be served where, as here, the plaintiffs’ motion to supplement their complaint raises

similar legal issues to those already before the court, thereby averting a separate, redundant

lawsuit.” The Fund for Animals v. Hall, 246 F.R.D. 53, 55 (D.D.C. 2007).

               Finally, for some plaintiffs, exhaustion would be futile. See Fourte v. Spencer,

2019 WL 340713, at *7. At least eight plaintiffs have already been informed that the ABCMR

cannot provide them with relief. Reply at 10-11. For these plaintiffs, there is no available

administrative remedy. Plaintiffs also allege that the Army has failed to remedy previously

acknowledged due process violations and that the procedures in the October 26 Memorandum

have been inadequately implemented. Third Am. Compl. ¶¶ 78, 210-12. It is not at all clear,

therefore, that any available administrative process would actually provide relief to plaintiffs.

See Bois v. Marsh, 801 F.2d at 468.

               The Court concludes that plaintiffs’ amendments to their complaint are not futile.


                                           B. Prejudice

               The Army argues that it is “highly prejudiced by Plaintiffs’ endless efforts to

reshape this litigation” and argues that plaintiffs are trying to “expand the claims presented and

relief sought.” Opp. at 24. Plaintiffs respond that the Army “fail[s] to make any showing of

prejudice and instead rel[ies] on vague and false statements.” Reply at 11. The Court agrees

with plaintiffs that granting the motion for leave to amend does not result in undue prejudice to




                                                 12
        Case 1:18-cv-01551-PLF Document 196 Filed 06/03/21 Page 13 of 15




the Army principally because, as is explained below, this is precisely the course of action that

Judge Huvelle directed the plaintiffs to take in 2019.

               “The most important factor the Court must consider when deciding whether to

grant a motion for leave to amend is the possibility of prejudice to the opposing party.”

Djourabchi v. Self, 240 F.R.D. 5, 13 (D.D.C. 2006) (citing 6 CHARLES ALAN WRIGHT & ARTHUR

R. MILLER, FEDERAL PRACTICE AND PROCEDURE § 1487 (2d ed. 1990)). “[G]arden-variety

prejudice,” such as “a party sharpening the allegations of the complaint,” is to be expected.

United States v. Honeywell Int’l, Inc., 318 F.R.D. 202, 207 (D.D.C. 2016). Courts must,

however, determine if prejudice is “undue” by considering “the hardship to the moving party if

leave to amend is denied, the reasons for the moving party failing to include the material to be

added in the original pleading, and the injustice resulting to the party opposing the motion should

it be granted.” Id. at 206.

               The Army concedes that plaintiffs will experience hardship if leave to amend is

denied. Opp. at 24. The Court agrees. If their motion is denied, plaintiffs will be forced to file a

“new and separate complaint” giving rise to an entirely new, but related, case. See Mot. at 10.

               The Court also concludes that plaintiffs’ failure to include the newly alleged facts

and named plaintiffs in their second amended complaint was not a result of their own lack of

diligence. Rather, it was a result of the Army’s changing policies. For example, it would have

been “premature” to include facts concerning the implementation of the October 26

Memorandum in the second amended complaint because the memorandum had not yet been fully

implemented. See July 31, 2019 Tr. at 47. Judge Huvelle recognized this, and that is why she

ordered further discovery. See July 31, 2019 Tr. at 47 (“They may be getting [due process], we




                                                13
        Case 1:18-cv-01551-PLF Document 196 Filed 06/03/21 Page 14 of 15




just don’t know yet.”); July 31, 2019 Order (ordering further discovery after the filing of a

second amended complaint); Oct. 22, 2019 Order (same).

               Further, the Army fails to identify the injustice it would suffer if the Court grants

plaintiffs’ motion. The legal claims presented in the third amended complaint are the same as

those in the second amended complaint. Compare Third Am. Compl. ¶¶ 5, 345-79, with Second

Am. Compl. ¶¶ 5, 187-213. Moreover, the Court and the parties have long anticipated that

plaintiffs would add additional named plaintiffs and further factual allegations, and Judge

Huvelle explicitly authorized the filing of a third amended complaint. See July 31, 2019 Tr.

at 46-47 (Judge Huvelle acknowledging that plaintiffs were “going to amend [their complaint]

anyways”); July 29, 2020 Order. The Army cannot now argue that the amendments to the

complaint come as a surprise. The Court is likewise not persuaded that additional expense and

burden prejudices the Army. “If a court were to employ a policy of denying plaintiffs leave to

amend in every situation where an amended complaint may result in additional discovery or

expense, then the court would fail to abide by the legal standard of granting leave freely when

justice so requires.” United States v. Honeywell Int’l, Inc., 318 F.R.D. at 206 (cleaned up).

               Finally, plaintiffs’ do not bear sole responsibility for delays in this case. Both

parties spent many months in mediation and in settlement discussions. See Dec. 13, 2019 Minute

Order Referring Case for Mediation; Jan. 21, 2020 Tr. at 8; cf. July 29, 2020 Order. Following

the filing of a second amended complaint, the Army filed a motion to dismiss, causing further

delay. In addition, plaintiffs have only sought to amend their complaint in response to the

Army’s changing representations and policies concerning the discharge of MAVNI soldiers. See

Reply at 15 (summarizing the Army’s responses at each new stage of litigation). And Judge

Huvelle repeatedly ordered further discovery and the filing of amended complaints. See July 31,




                                                 14
       Case 1:18-cv-01551-PLF Document 196 Filed 06/03/21 Page 15 of 15




2019 Order; Oct. 22, 2019 Order; Nov. 15, 2018 Order; Nov. 14, 2018 Tr. at 86-87. Granting

plaintiffs’ motion for leave to amend does not prejudice the Army.


                                        V. CONCLUSION

                 For the foregoing reasons, the Court will grant plaintiffs’ Motion [Dkt. No. 179]

for Leave to File Third Amended Complaint. An Order consistent with this Opinion will issue

this same day.

                 SO ORDERED.


                                                         /s/
                                                        PAUL L. FRIEDMAN
                                                        United States District Judge


DATE: June 3, 2021




                                                 15
